








16




GRIDSENSE INC.
AT-WILL EMPLOYMENT, CONFIDENTIAL INFORMATION, NON-SOLICITATION AND INVENTION
ASSIGNMENT AGREEMENT


In consideration of, and as a condition of, my employment with GridSense Inc.
("GridSense" or the “Company”) and in further consideration of my receipt of the
compensation now and hereafter paid to me by the Company, I, the undersigned,
agree as follows.


1.
At-Will Employment.

A.I UNDERSTAND AND ACKNOWLEDGE THAT MY FULL-TIME EMPLOYMENT WITH THE COMPANY IS
FOR AN UNSPECIFIED DURATION AND CONSTITUTES "AT-WILL" EMPLOYMENT. I ALSO
UNDERSTAND THAT ANY REPRESENTATION TO THE CONTRARY IS UNAUTHORIZED AND NOT VALID
UNLESS IN A WRITING ENTITLED "MODIFICATION OF AT-WILL EMPLOYMENT" AND SIGNED BY
AN OFFICER OF THE COMPANY AND AGREED TO BY ACORN ENERGY, INC. IN A SIGNED
WRITING ENTITLED “MODIFICATION OF AT-WILL EMPLOYMENT.” ACCORDINGLY, I
ACKNOWLEDGE THAT MY EMPLOYMENT RELATIONSHIP MAY BE TERMINATED AT ANY TIME, WITH
OR WITHOUT GOOD CAUSE OR FOR ANY OR NO CAUSE, AT MY OPTION OR AT THE OPTION OF
THE COMPANY, WITH OR WITHOUT NOTICE.
B.Compensation. I understand that I will receive such base compensation and
benefits as the Board of Directors of the Company (the “Board”) shall establish
from time to time, payable in accordance with the Company's normal payroll
practices and subject to required withholdings. In addition, I will be entitled
to receive a cash bonus in addition to my annual base salary based on the
Company's financial performance during each full calendar year period (the
“Determination Period”) while I am employed by the Company (the “Bonus Payment”)
if I am employed by the Company on the date such Bonus Payment is otherwise
payable as provided in the next sentence; provided that if my employment
terminates after the close of the Determination Period and before the payment
date, I shall nonetheless be paid such Bonus Payment so long as my employment
was not terminated for “Cause” by the Company in addition to any other amounts
due pursuant to Section 7 below. The Bonus Payment, if any, shall be earned and
paid by the Company on March 15 of the year following each Determination Period
in accordance with the Company's normal payroll practices and subject to
required withholdings.  The Bonus Payment for 2012 shall equal 4% of the amount,
if any, by which the actual gross profit of the Company and its Australian
affiliates (collectively, the “GridSense Business”), as determined for financial
reporting purposes, for the 2012 calendar year exceeds 105% of the GridSense
Business's gross profit earned in 2011.  Unless otherwise determined by the
Board, the financial measurement for each future Determination Period will equal
4% of the amount, if any, by which the GridSense Business's actual gross profit,
as determined for financial reporting purposes, exceeds 105% of the GridSense
Business's gross profit earned in the year immediately prior to the applicable
Determination Period.






2.
Confidential Information.

a.Company Information. I agree at all times during my employment with the
Company and thereafter, to hold in the strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm, or
corporation without written authorization of the Board, any Company




--------------------------------------------------------------------------------




Confidential Information. I understand that my unauthorized use or disclosure of
Company Confidential Information during my employment may lead to disciplinary
action, up to and including immediate termination. I understand that "Company
Confidential Information" includes any non-public information that relates to
the actual or anticipated business, research, or development of the Company, or
to the Company's technical data, trade secrets, or know-how, including, but not
limited to formulas, research, product plans, or other information regarding the
Company's products or services and markets therefor, customer lists and
customers (including, but not limited to, customers of the Company on which I
called or with which I may become acquainted during the term of my employment),
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances
and other business information; provided, however Company Confidential
Information does not include any of the foregoing items to the extent the same
have become publicly known and made generally available through no wrongful act
of mine or of others, or were known to me prior to my employment or other
association with the Company or its affiliates and about which I had at such
time no obligation of confidentiality.
b.Former Employer Information. I agree that during my employment with the
Company, I will not improperly use, disclose, or induce the Company to use any
proprietary information or trade secrets of any former employer or other person
or entity. I further agree that I will not bring onto the premises of the
Company or transfer onto the Company's technology systems any unpublished
document, proprietary information, or trade secrets belonging to any such
employer, person, or entity unless consented to in writing by both Company and
such employer, person, or entity.
c.Third Party Information. I recognize that the Company may have received and in
the future may receive from third parties associated with the Company, e.g., the
Company's affiliates, customers, suppliers, licensors, licensees, partners, or
collaborators ("Associated Third Parties") their confidential or proprietary
information ("Associated Third Party Confidential Information"). By way of
example, Associated Third Party Confidential Information may include the habits
or practices of Associated Third Parties, the technology of Associated Third
Parties, requirements of Associated Third Parties, and information related to
the business conducted between the Company and such Associated Third Parties. I
agree at all times during my employment with the Company and thereafter, to hold
in the strictest confidence, and not to use or to disclose to any person, firm,
or corporation any Associated Third Party Confidential Information, except as
necessary in carrying out my work for the Company consistent with the Company's
agreement with such Associated Third Parties. I understand that my unauthorized
use or disclosure of Associated Third Party Confidential Information during my
employment will lead to disciplinary action, up to and including immediate
termination.




3.
Inventions.

a.Inventions Retained and Licensed. I have attached hereto as Exhibit A, a list
describing all inventions, discoveries, original works of authorship,
developments, improvements, and trade secrets, which were conceived in whole or
in part by me prior to my employment with the Company to which I have any right,
title or interest, which are subject to California Labor Code Section 2870, and
which relate to the Company's proposed business, products, or research and
development ("Prior Inventions"); or, if no such list is attached, I represent
and warrant that there are no such Prior Inventions. Furthermore, I represent
and warrant that the inclusion of any Prior Inventions in Exhibit A of this
At-Will Employment, Confidential Information, Non-Solicitation and Invention
Assignment Agreement (the "Agreement") will not materially affect my ability to
perform all obligations under this Agreement. If, in the course of my employment
with the Company, I incorporate into or use in connection with any product,
process, service, technology, or other work by or on behalf of Company any Prior
Invention, I hereby grant, or will cause to be granted, to the Company a
nonexclusive, royalty-free, fully paid-up, irrevocable, perpetual, worldwide
license, with the right to grant and authorize sublicenses, to make, have made,
modify, use, import, offer for sale, and sell




--------------------------------------------------------------------------------




such Prior Invention as part of or in connection with such product, process,
service, technology, or other work and to practice any method related thereto.
b.Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements, designs, discoveries, ideas,
trademarks, or trade secrets, whether or not patentable or registrable under
patent, copyright, or similar laws, which I may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice, during the period of time I am in the employ of the Company
(including during my off-duty hours), or with the use of Company's equipment,
supplies, facilities, or Company Confidential Information, except as provided in
Section 3.E below (collectively referred to as "Inventions"). I further
acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of and during the period of my
employment with the Company and which are protectable by copyright are "works
made for hire," as that term is defined in the United States Copyright Act. I
understand and agree that the decision whether or not to commercialize or market
any Inventions is within the Company's sole discretion and for the Company's
sole benefit and that no royalty or other consideration will be due to me as a
result of the Company's efforts to commercialize or market any such Inventions.
c.Maintenance of Records. I agree to keep and maintain adequate, current,
accurate, and authentic written records of all Inventions made by me (solely or
jointly with others) during the term of my employment with the Company. The
records will be in the form of notes, sketches, drawings, electronic files,
reports, or any other format that may be specified by the Company. The records
are and will be available to and remain the sole property of the Company at all
times.
d.Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company's expense, in every proper way to secure the Company's
rights in the Inventions and any rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem proper or necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Inventions and any rights relating
thereto, and testifying in a suit or other proceeding relating to such
Inventions and any rights relating thereto. I further agree that my obligation
to execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the termination of this Agreement. If
the Company is unable because of my mental or physical incapacity or for any
other reason to secure my signature with respect to any Inventions including,
without limitation, to apply for or to pursue any application for any United
States or foreign patents or copyright registrations covering such Inventions,
then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact, to act for and
in my behalf and stead to execute and file any papers, oaths and to do all other
lawfully permitted acts with respect to such Inventions with the same legal
force and effect as if executed by me.
e.Exception to Assignments. I understand that the provisions of this Agreement
requiring assignment of Inventions to the Company do not apply to any invention
which qualifies fully under the provisions of California Labor Code Section
2870(a) (attached hereto as Exhibit B). I will advise the Company promptly in
writing of any inventions that I believe meet the criteria in California Labor
Code Section 2870(a) and which are not otherwise disclosed on Exhibit A.
4.
Conflicting Employment.

This employment agreement requires my full time services on behalf of the
Company. I represent that I have no other agreements, relationships, or
commitments to any other person or entity that conflict with my obligations to
the Company under this Agreement or my ability to become employed and perform
the services for which I am being hired by the Company. I further agree that if
I have signed a confidentiality agreement or similar type of agreement with any
former employer or other entity, I will comply with the




--------------------------------------------------------------------------------




terms of any such agreement to the extent that its terms are lawful under
applicable law. I represent and warrant that after undertaking a careful search
(including searches of my computers, cell phones, electronic devices and
documents), I have returned all property and confidential information belonging
to all prior employers. Moreover, I agree to fully indemnity the Company, its
directors, officers, agents, employees, investors, shareholders, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns for all verdicts, judgments, settlements, and other losses incurred by
any of them resulting from my breach of my obligations under any agreement to
which I am a party or obligation to which I am bound, as well as any reasonable
attorneys' fees and costs if the plaintiff is the prevailing party in such an
action.
5.
Returning Company Documents.

Upon separation from employment with the Company or on demand by the Company
during my employment, I will immediately deliver to the Company, and will not
keep in my possession, recreate or deliver to anyone else, any and all Company
property, including, but not limited to, Company Confidential Information,
Associated Third Party Confidential Information, as well as all devices and
equipment belonging to the Company (including computers, handheld electronic
devices, telephone equipment, and other electronic devices), Company credit
cards, records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
photographs, charts, all documents and property, and reproductions of any of the
aforementioned items that were developed by me pursuant to my employment with
the Company, obtained by me in connection with my employment with the Company,
or otherwise belonging to the Company, its successors, or assigns, including,
without limitation, those records maintained pursuant to Section 3.C. I also
consent to an exit interview to confirm my compliance with this Section 5.
6.
Non-Solicitation.

a.Employee's Covenants. In consideration of the Company hiring me, during the
term of my employment and for eighteen (18) months thereafter, I will not,
directly or indirectly: (a) encourage any employee, consultant, or person who is
then employed by the Company (or any of its affiliates) to leave the Company (or
any of its affiliates) for any reason, nor will I solicit their services; or (b)
assist any other person or entity in such encouragement or solicitation. As part
of this restriction, I will not interview, or provide any input to any third
party regarding, any such person during the period in question.
b.Consideration. I acknowledge and understand that my employment is conditioned
upon me agreeing to the terms of this Section 6 and other terms of this
Agreement and me complying with all covenants set forth in this Section 6 and
this Agreement, and I am willingly entering into the covenants set forth in this
Section 6 and this Agreement in consideration of the Company hiring me.
c.Understanding of Covenants. I represent and agree that I (i) am familiar with
the foregoing covenants not to solicit and (ii) am fully aware of my obligations
hereunder, including, without limitation, the reasonableness of the length of
time and scope of these covenants. I acknowledge and agree that the provisions
of this Section are reasonable and that the restrictions are necessary to
protect Company Confidential Information and the Company's legitimate business
interests.
d.Survival of Restrictions. In the event that any provision of this Section 6
relating to the time period of the non-solicitation, the breadth of restricted
activities or other related matters, is declared by a court of competent
jurisdiction to exceed the maximum restrictiveness such court deems reasonable
and enforceable, then such aspects of this Section 6 as would be deemed
reasonable and enforceable by the court will become and thereafter be the
maximum restriction in such regard, and such restriction will remain enforceable
to the fullest extent deemed reasonable by such court. The restrictions set
forth in this Section 6 shall survive the termination of this Agreement or
Employee's termination of employment.
e.Inadequacy of Monetary Damages. I acknowledge and agree that monetary damages
alone would not adequately compensate the Company in the event of a breach by me
of any of the provisions of




--------------------------------------------------------------------------------




this Section 6 or Sections 2, 3 or 5 of this Agreement. In the event of a breach
or threatened breach by the me of any of the provisions of this Section 6 or
Sections 2, 3 or 5 of this Agreement, the Company will have the right to seek
both monetary damages for any past breach and equitable relief, including
specific performance by means of an injunction or other action against me or
against my partners, agents, representatives, servants, employers, employees,
associates or any and all other persons acting directly or indirectly by or with
me, to prevent or restrain any breach.


7.
Termination.

a.General. My employment shall end immediately upon my death, or upon
termination by the Company for Cause (after expiration of the cure period
described below) or Disability or by me for Good Reason, each as defined in
Section 8. Upon termination of my employment due to my death, or my Disability,
all compensation due me under this Agreement will cease. In all other cases, (i)
the Company may terminate this Agreement upon thirty (30) days prior written
notice, and (ii) I may terminate this Agreement upon thirty (30) days written
notice.
 
b.Notice of Termination - Generally. Any termination by the Company of my
employment hereunder shall be in writing and delivered to me at the address set
forth herein or at such address kept in the records of the Company and shall
specify the reasons for such termination.


c.Termination by the Company for Cause; Termination by me without Good Reason.
Any written notice of termination of employment by the Company of me for Cause
shall, to the extent the Cause is curable, allow me the opportunity to cure, but
in any event for a period of no more than twenty (20) calendar days. Such notice
of termination shall also state in reasonable detail the Board's understanding
of the facts leading to the determination of Cause. Upon the Company's final
termination of my employment for Cause or upon my final termination of my
employment without Good Reason (pursuant to the notice provisions of Section 7.A
hereof), all compensation due to me under this Agreement shall cease, except
that I shall receive the following:
(i) all accrued but unpaid base salary up to the date of termination (payable in
accordance with the Company's payroll practices); and


(ii) reimbursement of all previously unreimbursed business expenses pursuant to
Company policy;


d.Termination by the Company upon a Change of Control or Termination by me for
Good Reason following a Change of Control. In the event that within three (3)
months prior to or one year following a “Change of Control”, as defined in
Section 8.C, either (i) the Company terminates my employment, other than for
Cause (pursuant to the notice provisions of Section 7.A hereof), or (ii) I
terminate my employment for Good Reason (pursuant to the notice provisions of
Section 7.A hereof), I shall receive the following (except as otherwise provided
in Section 7.F):
 (i) an amount equal to (A) twelve (12) months of then-current base salary
(which is in addition to the base salary paid to me after the Company's delivery
of notice of termination pursuant to Section 7.A and the actual date of
termination) and (B) the amount of my most recent annual bonus, such amount to
be payable as provided in Section 9; and


(ii) reimbursement of all previously unreimbursed business expenses pursuant to
Company policy.


For the avoidance of doubt, I shall be entitled to the foregoing benefits once
notice of termination is given by the Company or by me pursuant to this Section
7.D and my employment has terminated, regardless of my subsequent Death or
Disability.




--------------------------------------------------------------------------------




 
e.Termination by the Company other than upon Change of Control, Death,
Disability or Cause or Termination by me for Good Reason. In the event that the
Company terminates my employment, other than upon a Change of Control, Death,
Disability or Cause, or if I resign from the Company with Good Reason (in either
case pursuant to the notice provisions of Section 7.A hereof), I shall receive
the following (except as otherwise provided in Section 7.F):
(i) an amount equal to (A) six (6) months of then-current base salary (which is
in addition to the base salary paid to me after the Company's delivery of notice
of termination pursuant to Section 7.A and the actual date of termination) and
(B) one-half the amount of my most recent annual bonus, such amount to be
payable as provided in Section 9; and


(ii) reimbursement of all previously unreimbursed business expenses pursuant to
Company policy.


For the avoidance of doubt, I shall be entitled to the foregoing benefits once
notice of termination is given by the Company or by me pursuant to this Section
7.E and my employment has terminated, regardless of my subsequent Death or
Disability.


f.Excess Parachute Payments. If the amounts payable by the Company pursuant to
Section 7.D or Section 7.E in connection with a termination of my employment
would constitute to any extent an “excess parachute payment” as defined in
Section 280G(b) of the Internal Revenue Code of 1986, as amended (the “Code”),
then the amount payable by the Company to me under those provisions of this
Agreement shall be an amount equal to the lesser of: (A) the amounts payable
pursuant to Section 7.D or Section 7.E, as applicable; or (B) the amounts
described in clause (A) as reduced to the extent necessary to cause the
aggregate of all amounts paid to me in connection with (x) a change in ownership
or effective control of the Company or (y) a change in the ownership of a
substantial portion of the assets of the Company (if any of the foregoing
constitutes an event described in clause (b)(2)(A)(i) of Code Section 280G) not
to exceed two hundred ninety-nine percent (299%) of the “base amount” paid to me
as such term is defined in Section 280G(b)(3) (or any successor provision). The
reduction described in clause (B) of the preceding sentence shall not be made,
however, if the effect of the reduction would be to cause me to retain, from the
sum of all "parachute payments" as defined in Code Section 280G(b) payable to me
or for my benefit, on an after-tax basis (that is, after payment of all
applicable income taxes and of any tax imposed by Section 4999 of the Code by
reason of the receipt of such payments) and taking into account such reduction,
an aggregate amount that is less than what I would retain, on an after-tax
basis, if the reduction described in clause (B) of the preceding sentence were
not made.   For the avoidance of doubt, this Section 7.F shall be applied by
taking into account any “parachute payment” (as defined in Code Section 280G(b))
payable to me in connection with the change in ownership or effective control of
the Company or change in the ownership of a substantial portion of its assets.
g.Release. The obligation of the Company to make any payments or provide any
benefits to me under this Section 7 shall be subject to me signing and not
revoking a release of all claims in reasonable form provided to me by the
Company.
h.No Other Payments. Other than the payments described in Sections 7.D and 7.E
above, I shall not be entitled to any other payments upon my termination of
employment except any unpaid salary accrued to the date of my termination.
8.
Definitions.

a."Cause" Defined. “Cause” means (i) the failure by me to perform my duties
hereunder after written notice thereof and time to cure; (ii) my failure to
follow the written legal directions of the Board after written notice thereof;
(iii) my conviction of, or pleading guilty or nolo contendere, to a felony or a
crime




--------------------------------------------------------------------------------




involving moral turpitude, fraud or embezzlement; (iv) willful misconduct with
regard to the Company (including violations of securities or other laws) having
a material adverse impact on the Company; or (v) an uncured material breach by
me of this Agreement or material breach by me of my fiduciary duties; in each
case, unless cured within twenty (20) calendar days' of my receipt of written
notice by the Board of its determination to terminate me with Cause, to the
extent curable.
b.“Disability” Defined. “Disability” shall mean my incapacity due to physical or
mental illness, as determined by a qualified independent physician, that results
in me being unable to substantially perform my duties hereunder for three
consecutive months (or for three months out of any six-month period) (in either
event, the “Disability Period”). Upon termination of employment, after the end
of the Disability Period, all compensation due me under this Agreement shall
cease.
c.“Change of Control” Defined. “Change of Control” shall mean the occurrence of
any one or more of the following events:
(i) An acquisition (whether directly from the Company or otherwise) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
and Exchange Act of 1934, as amended (the “1934 Act”)), immediately after which
such Person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of more than fifty percent (50%) of the combined
voting power of the Company's then outstanding Voting Securities;


(ii) A majority of the members of the Board of Directors of the Company is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company's Board of Directors
before the date of the appointment or election, other than any change in the
composition of the Board of Directors made by Acorn Energy, Inc.; or


(iii)  An acquisition by any Person, at any time during the 12-month period
ending on the date of the most recent acquisition by such Person or Persons, of
assets from the Company that have a total Gross Fair Market Value equal to or
more than eighty percent (80%) of the total Gross Fair Market Value of all of
the assets of the Company immediately before such acquisition; provided,
however, that the Gross Fair Market Value of any assets of the Company acquired
by a Person that is controlling, controlled by or under common control with the
Company or any of its stockholders shall not be taken into account in
determining whether a Change of Control has occurred.


Notwithstanding anything in this Section 8.C to the contrary, a “Change of
Control” shall not include a reorganization of Acorn Energy, Inc., any spin-off
or similar transaction from Acorn Energy or any of (i), (ii) or (iii) above if
such “Person” is an affiliate of the Company or Acorn Energy.


d.“Good Reason” Defined. “Good Reason” shall mean the occurrence of any of the
conditions described below, provided that such condition arises without my
consent.
(i) a material diminution in my authority, duties, or responsibilities;


(ii) a material diminution in the authority, duties, or responsibilities of the
supervisor or corporate body to whom I am required to report, including a
requirement that I report to a corporate officer or employee instead of
reporting directly to the board of directors of the Company (or similar
governing body with respect to an entity other than the Company).


(iii) a material diminution in my base compensation; 


(iv) any material breach by the Company of any provision of this Agreement; or


(v) a material change in the geographic location at which I must perform my
services




--------------------------------------------------------------------------------




that arises without my consent.


Notwithstanding the above, a termination of employment shall not be considered
to have occurred for “Good Reason” unless: I provide notice of the condition
within 30 days after the initial existence of the condition; the Company fails
to cure such condition within 30 days after such notice; and the termination of
employment occurs within two years following the initial existence of the
condition.


e.“Gross Fair Market Value” Defined. “Gross Fair Market Value” shall mean the
fair market value without regard to liabilities associated with the assets
valued.
9.
Payment Terms.

Payment of any amounts to which I shall be entitled pursuant to the provisions
of Section 7 shall be made in 12 equal installments commencing no later than
thirty (30) days following the six month anniversary of the date of termination
of employment.


10.
Post-Termination Benefits.

Upon termination of my employment hereunder for any reason, in addition to any
payments to which I may be entitled upon termination of my employment pursuant
to any Company policy or plan or any provision of this Agreement, I shall be
entitled to any benefits under any Company policy or plan in which I was
participating on the date of any such termination as provided in such policy or
plan.


11.
Termination Certification.

Upon separation from employment with the Company, I agree to immediately sign
and deliver to the Company the "Termination Certification" attached hereto as
Exhibit C. I also agree to keep the Company advised of my home and business
address for a period of one (1) year after termination of my employment with the
Company, so that the Company can contact me regarding my continuing obligations
provided by this Agreement.
12.
Notification of New Employer.

In the event that I leave the employ of the Company, I hereby grant consent to
notification by the Company to my new employer about my obligations under this
Agreement.
13.
Code of Conduct and Ethics.

I agree to diligently adhere to all policies of the Company including, but not
limited to, its Code of Conduct and Ethics, all of which may be revised from
time to time during my employment.
14.
Representations.

I agree to execute any proper oath or verify any proper document required to
carry out the terms of this Agreement. I represent that my performance of all
the terms of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by me in confidence or in trust prior to my
employment by the Company. I hereby represent and warrant that I have not
entered into, and I will not enter into, any oral or written agreement in
conflict herewith.
15.
Company Access to All data on Its Property, Equipment, Media or Domains

I acknowledge that I have no reasonable expectation of privacy in any
communication, whether oral, written or electronic, that is broadcasted,
transmitted, recorded, archived or otherwise located within any equipment,
computer, technology system, software, handheld device, telephone or other asset
or property owned or licensed by the Company, or any documents or emails that
are used in the conduct the business of the Company, ;I grant to the Company all
rights to access any communication listed above. As such, the Company has the
right to audit and search all such equipment, items and systems, without further
notice to me, to ensure that the Company is licensed to use the software on the
Company's devices in compliance with




--------------------------------------------------------------------------------




the Company's software licensing policies, to ensure compliance with the
Company's policies, and for any other business-related purposes in the Company's
sole discretion. I understand that I am not permitted to add any unlicensed,
unauthorized, or non-compliant applications to the Company's technology systems
and that I shall refrain from copying unlicensed software onto the Company's
technology systems or using non-licensed software or web sites. I understand
that it is my responsibility to comply with the Company's policies governing use
of the Company's documents and the internet, email, telephone, and technology
systems to which I will have access in connection with my employment.
16.
General Provisions.

a.Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of California without giving effect to any
choice-of-law rules or principles that may result in the application of the laws
of any jurisdiction other than California. To the extent that any lawsuit is
permitted under this Agreement, I hereby expressly consent to the personal
jurisdiction of the state and federal courts located in California for any
lawsuit filed against me by the Company.
b.Entire Agreement. This Agreement, together with the Exhibits herein, set forth
the entire agreement and understanding between the Company and me and/or Prime
Energy Partners Ltd. relating to the subject matter herein and supersede all
prior discussions or representations between us including, but not limited to,
any representations made during my interview(s) or relocation negotiations (if
any), whether written or oral. Notwithstanding the foregoing, to the extent the
Company, its affiliates and/or Acorn Energy, Inc. had rights under such former
agreement(s) with respect to confidentiality, then such rights will be
cumulative with those provided hereunder and to the extent of any conflict, they
shall be entitled to the maximum protection afforded hereby or thereby. Subject
to the more restrictive terms contained in Paragraph 1 above, no modification of
or amendment to this Agreement, nor any waiver of any rights under this
Agreement, will be effective unless in writing signed by an officer of the
Company and me, and agreed to by Acorn Energy, Inc. Any subsequent change or
changes in my duties, salary, or compensation will not affect the validity or
scope of this Agreement.
c.Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.
d.Successors and Assigns. This Agreement will be binding upon my heirs,
executors, assigns, administrators, and other legal representatives and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement except as expressly stated.
The terms of this Agreement shall inure to the benefit of GridSense and its
successors and assigns, and to GridSense Pty. Ltd. and its affiliates to the
extent provided in any secundment or similar agreement to which I am party.
e.Waiver. Waiver by the Company of a breach of any provision of this Agreement
will not operate as a waiver of any other or subsequent breach.
f.Survivorship. The rights and obligations of the parties to this Agreement will
survive termination of my employment with the Company.
g.Signatures. This Agreement may be signed in two counterparts, each of which
shall be deemed an original, with the same force and effectiveness as though
executed in a single document.


[Signature pages follow]






AGREED AND ACCEPTED:


Date: ____________, 2012
 
 
 
 
 
LINDON SHIAO
 





--------------------------------------------------------------------------------




 
 
 
 
Witness:
 
Address:
 
 
 
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
 
 
 
 
Typed or Printed Name










Agreed as to Sections 1, 7, 8, 9 and 16 above as of _______, 2012.


GRIDSENSE INC.


By:_________________________________
  ___________________________________
Typed or Printed Name and Title


 
 
 
 
 
 
 
Agreed as to Sections 7, 8, 9 and 16 above as of ______, 2012.
 
 
 
 
 
 
 
ACORN ENERGY, INC.
 
 
 
 
 
 
By:
 
 
 
 
John A. Moore
President & CEO
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Exhibit A


LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP




Title
Date
Identifying Number of Brief Description
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 























_____ No inventions or improvements                                
LINDON SHIAO
_____ Additional sheets attached




--------------------------------------------------------------------------------








Date: ________, 2012




Exhibit B


California Labor Code Section 2870: Assignment of Rights


This exhibit notifies you, pursuant to Section 2872 of the California Labor
Code, that the foregoing At-Will Employment, Confidential Information,
Non-Solicitation and Invention Assignment Agreement between you and Company is
in accordance with Section 2870 of the California Labor Code, which states that:


(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:


(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or


(2) Result from any work performed by the employee for the employer.


(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.




Exhibit C
GridSense Inc.
TERMINATION CERTIFICATION


This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents, or property, or reproductions of any aforementioned
items belonging to GridSense, Inc., its subsidiaries, parents, affiliates,
successors, or assigns (together, the "Company").
I further certify that I have complied with all the terms of the Company's
At-Will Employment, Confidential Information, Non-Solicitation and Invention
Assignment Agreement signed by me, including the reporting of any inventions and
original works of authorship (as defined therein), conceived or made by me
(solely or jointly with others) covered by that agreement.
I further agree that, in compliance with the At-Will Employment, Confidential
Information, Non-Solicitation and Invention Assignment Agreement, I will
preserve as confidential all Company Confidential Information and Associated
Third-Party Confidential Information, including trade secrets, confidential
knowledge, data, or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information, or other subject matter pertaining
to any




--------------------------------------------------------------------------------




business of the Company or any of its employees, clients, consultants, or
licensees.
After leaving the Company's employment, I will be employed by
___________________ _________________________ in the position of
_____________________________________.


__________________________________________
Signature of employee




__________________________________________
Print name
__________________________________________
Date


Address for Notifications:            __________________________________________


__________________________________________




